      Case 4:21-cv-01014 Document 8 Filed on 06/02/21 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                          June 02, 2021
                           UNITED STATES DISTRICT COURT
                                                                                       Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

STRIKE 3 HOLDINGS, LLC,                         §
                                                §
         Plaintiff,                             §
VS.                                             § CIVIL ACTION NO. 4:21-CV-1014
                                                §
                                                §
JOHN DOE,
                                                §
                                                §
         Defendant.

                                   ORDER OF DISMISSAL

       In accordance with the Notice of Voluntary Dismissal, this action is DISMISSED with

prejudice pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure.


       SIGNED at Houston, Texas, this 2nd day of June, 2021.


                                                ___________________________________
                                                        VANESSA D. GILMORE
                                                  UNITED STATES DISTRICT JUDGE
